Title: From Alexander Hamilton to Cyrus Griffin, 15 February 1791
From: Hamilton, Alexander
To: Griffin, Cyrus


[Philadelphia, February 15, 1791. “I am under the necessity of returning you the papers in the cases of Messrs. McRae and Morrison, which you will find enclosed. There is no legal proof that the goods have ever paid duty. The Collectors & Deputy Collectors of the customs are not vested with the general power of administring oaths. The Deposition of Mr. Fraser before the Deputy Collector of Baltimore however true it may be is not therefore legal testimony. The Deposition moreover should have been that the goods were the contents or part of the contents of certain specified packages under specified marks and Numbers imported in specified vessels the same on which the official documents shews the duties had been paid or secured, and should have been taken before a Magistrate or Judge authorized to administer Oaths. It is observable that the deposition and manifest given as it is presumed after the seizure do not say when the goods were shipt, and that there is no proof or statement of the time of said seizure.” Letter not found.]
